DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114 AFTER FINAL REJECTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission of RCE and the amendment filed on December 9, 2020 have been entered.  The claims pending in this application are claims 47-53, 55, 57-60, 62-66, and 68-70 wherein claims 49, 50, and 52 have been withdrawn due to the election of species mailed on September 20, 2019. Rejection and/or objection not reiterated from the previous office action are hereby withdrawn in view of applicant’s amendments filed on December 9, 2020. Claims 47, 48, 51, 53, 55, 57-60, 62-66, and 68-70 will be examined. 

Claim Objections
Claim 47 is objected to because of the following informalities: (1) “wherein prior to the degradation the nucleic acid molecule sample contacted to a population of nucleic acid binding moieties to form at least one nucleic acid complex, and wherein the at least one nucleic acid complex contacted to a cross-linking agent” should be “wherein prior to the degradation the nucleic acid molecule sample, the sample is contacted with a population of nucleic acid binding moieties, thereby forming at least one nucleic acid complex, and wherein the at least one nucleic acid complex is contacted with a cross-linking agent, thereby forming a cross-linked nucleic acid complex”; and (2) “after the at least one nucleic acid complex contacted to the cross-linking agent” should be “after the cross-linked nucleic acid complex is formed”. 
Claim 55 or 66 is objected to because of the following informality: “said sequencing the nucleic acid molecule from the sample” should be “said sequencing the cross-linked nucleic acid molecule complex”. 
Claim 62 is objected to because of the following informality: “after the at least one nucleic acid complex contacted to the cross-linking agent” should be “after the cross-linked nucleic acid complex is formed”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47, 48, 51, 53, 55, 57-60, 62-66, and 68-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 recites the limitation “the assembled contig sequence” in the analyzing step of the claim.  There is insufficient antecedent basis for this limitation in the claim because there is no phrase “an assembled contig sequence” before “the assembled contig sequence”. Please clarify. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 47, 48, 51, 53, 55, 59, 60, 62-66, 69, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Green, JR et al., (US 2015/0363550 A1, priority date: February 1, 2013) in view of Wu et al., (Poster given at annual ISBER conference, 2009). 
Regarding claims 47, 48, 51, 53, 55, 59, 60, 63-66, 69, and 70, Green, JR et al., teach a method of analyzing a sample subjected to degradation, the method comprising: obtaining the sample subjected to degradation (ie., crosslinked reconstituted chromatin), wherein the sample comprises a nucleic acid molecule, wherein prior to the degradation, the nucleic acid molecule is contacted to a population of nucleic acid binding moieties (eg., histones) to form at least one nucleic acid complex, and wherein the at least one nucleic acid complex is contacted to a cross-linking agent such that physical linkage information of the nucleic acid molecule from the sample (ie., three dimensional structure of genomes) is preserved; and analyzing by sequencing the nucleic acid molecule from the sample to obtain physical linkage information of the cross-linked nucleic acid complex (eg., sequencing the junction containing fragments using high throughput sequencing methods to generate a plurality of read pairs or sequencing the linked DNA segment), thereby analyzing the sample subjected to degradation as recited in claim 47 wherein the degradation comprises non-enzymatic degradation as recited in claim 48, the degradation comprises fragmentation (eg., the degradation is not a structural limitation of claim 47 and the crosslinked DNA taught by Green, JR et al., has an ability to be non-enzymatic degradation and becomes fragments) as recited in claim 51, further comprising, prior to the 
analyzing step, ligating exposed ends of the nucleic acid molecule to one another as recited in claim 53, said sequencing the nucleic acid molecule from the sample generates read pair data that spans a genomic distance of at least 100 kilobases (kb) (eg., 1,500,000 read pairs) as recited in claim 55, the nucleic acid molecule is bound with reconstituted chromatin as recited in claim 59, the nucleic acid molecule is bound by cross-linking as recited in claim 60, the cross-linking is conducted with formaldehyde as recited in claim 63, the sample comprises a tissue sample as recited in claim 64, the tissue sample is a cancer tissue sample as recited in claim 65, further comprising assigning the physical linkage information from said sequencing the nucleic acid molecule from the sample to an assembled contig sequence of the sample as recited in claim 66, 
the physical linkage information comprises long-range structure information relevant to the structure or relative position of fragments or features that are separated by at least 10 kilobases (kb) as recited in claim 69, and the physical linkage information comprises phasing information as recited in claim 70 (see abstract, paragraphs [0004] to [0042], [0060], [0062], [0063], [0080], [0082], [0088], [0097], [0111] to [0113], and [0243], and claims 1-6, 12-15, 22, 29, and 31-38).  Since the specification defines “N50” as “the size or other value used to measure the median member of a set of members, such as the median nucleic acid length in a nucleic acid sample, or the median contig length in a set of contigs assembled from a sequenced nucleic acid sample, or the median scaffold length in a set of scaffolds assembled from contigs from a sequenced nucleic acid sample” (see paragraph [0158] of US 2018/0119203 A1, which is US publication of this instant case), the control nucleic acid is not a structure limitation of claim 47 and can be any kind of nucleic acid molecule from a sample subjected to the same degradation, and the contigs taught by Green, JR et al., have a N50, Green, JR et al., must disclose that the assembled contig sequence has an N50 at least two times greater than the N50 of an assembled contig sequence of a control nucleic acid molecule generated using shotgun sequencing, and wherein the control nucleic acid molecule is from a sample subjected to the same degradation as recited in claim 47. 
Green, JR et al., do not disclose that the analyzing step is performed at least 6 months after the at least one nucleic acid complex is contacted to the cross-linking agent as recited in claim 47 wherein the exposed ends of the nucleic acid molecule are ligated at least 12 months after the at least one nucleic acid complex is contacted to the cross-linking agent as recited in claim 62. 
Wu et al., teach that genomic DNA stored at -20°C and -80°C are stable for over 24 months without detectable DNA degradation (see summary). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 47 and 62 wherein the analyzing step is performed at least 6 months after the at least one nucleic acid complex is contacted to the cross-linking agent and the exposed ends of the nucleic acid molecule are ligated at least 12 months after the at least one nucleic acid complex is contacted to the cross-linking agent in view of prior art of Green, JR et al., and Wu et al.. One having ordinary skill in the art would have been motivated to do so because Wu et al., have successfully shown that genomic DNA stored at -20°C and -80°C are stable for over 24 months without detectable DNA degradation (see summary) and one having ordinary skill in the art at the time the invention was made would decide when the nucleic acid molecule would be used for later analysis after it has been cross-linked based on his or her experimental requirement and DNA storage time.  One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the methods recited in claims 47 and 62 in view of prior art of Green, JR et al., and Wu et al., such that the analyzing step would be performed at least 6 months after the at least one nucleic acid complex is contacted to the cross-linking agent and the exposed ends of the nucleic acid molecule would be ligated at least 12 months after the at least one nucleic acid complex is contacted to the cross-linking agent. 

Claims 47, 48, 51, 53, 55, 59, 60, 62-66, and 68-70 are rejected under 35 U.S.C. 103 as being unpatentable over Rokhsar et al., (US 2016/0312213 A1, priority date: December 11, 2013) and Wu et al..  
Regarding claims 47, 48, 51, 53, 55, 59, 60, 63-66, and 68-70, Rokhsar et al., teach a method of analyzing a sample subjected to degradation, the method comprising: obtaining the sample subjected to degradation (ie., crosslinked reconstituted chromatin), wherein the sample comprises a nucleic acid molecule, wherein prior to the degradation, the nucleic acid molecule is contacted to a population of nucleic acid binding moieties (eg., histones) to form at least one nucleic acid complex, and wherein the at least one nucleic acid complex is contacted to a cross-linking agent, such that physical linkage information of the nucleic acid molecule from the sample is preserved (ie., without loss of physical linkage or phase information of its sequence constituents) and analyzing by sequencing the cross-linking nucleic acid complex to obtain physical linkage information of the nucleic acid molecule (eg., sequencing the ligated-tagged fragment to obtain a sequence read), thereby analyzing the sample subjected to degradation as recited in claim 47 wherein the degradation comprises non-enzymatic degradation as recited in claim 48, the degradation comprises fragmentation (eg., the degradation is not a structural limitation of claim 47 and the crosslinked DNA taught by Rokhsar et al., has an ability to be non-enzymatic degradation and becomes fragments) as recited in claim 51, further comprising, prior to the analyzing step, ligating exposed ends of the nucleic acid molecule to one another as recited in claim 53, said sequencing the nucleic acid molecule from the sample generates read pair data that spans a genomic distance of at least 100 kilobases (kb) (eg.,150,000,000 sequencing reads) as recited in claim 55, the nucleic acid molecule is bound with reconstituted chromatin as recited in claim 59, the nucleic acid molecule is bound by cross-linking as recited in claim 60, the cross-linking is conducted with formaldehyde as recited in claim 63, the sample comprises a tissue sample as recited in claim 64, the tissue sample is a cancer tissue sample as recited in claim 65, further comprising assigning the physical linkage information from said sequencing the nucleic acid molecule from the sample to an assembled contig sequence as recited in claim 66, further comprising obtaining contig information of the nucleic acid molecule, and using the physical linkage information in assembling the contig information into one or more scaffolds as recited in claim 68, the physical linkage information comprises long-range structure information relevant to the structure or relative position of fragments or features that are separated by at least 10 kilobases (kb) as recited in claim 69, and the physical linkage 
information comprises phasing information as recited in claim 70 (see paragraphs [0004] to [0010], [0028], [0030], [0035], [0038], [0046], [0052], [0053], [0062], [0077], [0099], [0102], [0107], [0117], [0223], and [0238], and claims 1-5, 22, 24-26, 29, and 55-91). Since the specification defines “N50” as “the size or other value used to measure the median member of a set of members, such as the median nucleic acid length in a nucleic acid sample, or the median contig length in a set of contigs assembled from a sequenced nucleic acid sample, or the median scaffold length in a set of scaffolds assembled from contigs from a sequenced nucleic acid sample” (see paragraph [0158] of US 2018/0119203 A1, which is US publication of this instant case), the control nucleic acid is not a structure limitation of claim 47 and can be any kind of nucleic acid molecule from a sample subjected to the same degradation, and the contigs taught by Rokhsar et al., have a N50, Rokhsar et al., must disclose that the assembled contig sequence has an N50 at least two times greater than the N50 of an assembled contig sequence of a control nucleic acid molecule generated using shotgun sequencing, and wherein the control nucleic acid molecule is from a sample subjected to the same degradation as recited in claim 47.  
Rokhsar et al., do not disclose that the analyzing step is performed at least 6 months after the at least one nucleic acid complex is contacted to the cross-linking agent as recited in claim 47 wherein the exposed ends of the nucleic acid molecule are ligated at least 12 months after the at least one nucleic acid complex is contacted to the cross-linking agent as recited in claim 62. 
Wu et al., teach that genomic DNA stored at -20°C and -80°C are stable for over 24 months without detectable DNA degradation (see summary). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 47 and 62 wherein the analyzing step is performed at least 6 months after the at least one nucleic acid complex is contacted to the cross-linking agent and the exposed ends of the nucleic acid molecule are ligated at least 12 months after the at least one nucleic acid complex is contacted to the cross-linking agent in view of prior art of Rokhsar et al., and Wu et al.. One having ordinary skill in the art would have been motivated to do so because Wu et al., have successfully shown that genomic DNA stored at -20°C and -80°C are stable for over 24 months without detectable DNA degradation (see summary) and one having ordinary skill in the art at the time the invention was made would decide when the nucleic acid molecule would be used for later analysis after it has been cross-linked based on his or her experimental requirement and DNA storage time.  One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the methods recited in claims 47 and 62 in view of prior art of Rokhsar et al., and Wu et al., such that the analyzing step would be performed at least 6 months after the at least one nucleic acid complex is contacted to the cross-linking agent and the exposed ends of the nucleic acid molecule would be ligated at least 12 months after the at least one nucleic acid complex is contacted to the cross-linking agent. 

Claims 47, 48, 51, 53, 55, 57, 58, 60, 62-66, 69, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over  Grosveld et al., (US 2016/0289738 A1, priority date: November 18, 2014) in view of Rokhsar et al., and Wu et al..
Regarding claims 47, 48, 51, 53, 55, 57, 58, 60, 63-65, 69, and 70, Grosveld et al., teach a method of analyzing a sample subjected to degradation, the method comprising: obtaining the sample subjected to degradation (eg., a sample such as crosslinked nuclei), wherein the sample comprises a nucleic acid molecule, wherein prior to the degradation, the nucleic acid molecule is contacted to a population of nucleic acid binding moieties (eg., histones) to form at least one nucleic acid complex, and wherein the at least one nucleic acid complex is contacted to a cross-linking agent, such that physical linkage information of the nucleic acid molecule from the sample is preserved (ie., the method is used for analyzing three dimensional structure which means a structure comprising DNA which has a higher order structure that the DNA double helix, forming, for example, loops and folds, similar to the higher order structure of an amino acid sequence in a protein molecule) and analyzing by sequencing the cross-linked nucleic acid complex to obtain physical linkage information of the nucleic acid molecule (ie., identifying the nucleotide sequences involved in interactions in a three-dimensional DNA structure), thereby analyzing the sample subjected to degradation as recited in claim 47 wherein the degradation comprises non-enzymatic degradation as recited in claim 48, the degradation comprises 
fragmentation (eg., the degradation is not a structural limitation of claim 47 and the crosslinked DNA taught by Grosveld et al., has an ability to be non-enzymatic degradation and becomes fragments) as recited in claim 51, further comprising, prior to the analyzing step, ligating exposed ends of the nucleic acid molecule to one another as recited in claim 53, said sequencing the nucleic acid molecule from the sample generates read pair data that spans a genomic distance of at least 100 kilobases (kb) (eg., more than 100 million unique read pairs) as recited in claim 55, further comprising, prior to analyzing step, contacting a protease to the nucleic acid binding moiety as recited in claim 57, the protease comprises proteinase K as recited in claim 58, the nucleic acid molecule is bound by cross-linking as recited in claim 60, the cross-linking is conducted with formaldehyde as recited in claim 63, the sample comprises a tissue sample as recited in claim 64, the tissue sample is a cancer tissue sample as recited in claim 65, the physical linkage information comprises long-range structure information relevant to the structure or relative position of fragments or features that are separated by at least 10 kilobases (kb) as recited in claim 69, and the physical linkage information comprises phasing information (ie., containing DNA sequence which can be used to compare with both maternally and paternally derived DNAs) as recited in claim 70 (see paragraphs [0030] to [0063], [0072] to [0076], [0097] to [0120], [0159], [0160], [0201] to [0208], and claims 1-3, 12-17, 19, 21, 24, 25, 27-32, and 35). 
Grosveld et al., do not disclose that the analyzing step is performed at least 6 months after the at least one nucleic acid complex is contacted to the cross-linking agent wherein the assembled contig sequence has an N50 at least two times greater than the N50 of an assembled contig sequence of a control nucleic acid molecule generated using shotgun sequencing and wherein the control nucleic acid molecule is from a sample subjected to the same degradation as recited in claim 47 wherein the exposed ends of the nucleic acid molecule are ligated at least 12 months after the at least one nucleic acid complex is contacted to the cross-linking agent as recited in claim 62, and assigning the physical linkage information from said sequencing the nucleic acid molecule from the sample to an assembled contig sequence of the sample as recited in claim 66. 
Regarding claims 47 and 66, Rokhsar et al., teach assigning the physical linkage information from said sequencing the nucleic acid molecule from the sample to an assembled contig sequence of the sample as recited in claim 66 (see paragraphs [0038] and [0046]). Since the specification defines “N50” as “the size or other value used to measure the median member of a set of members, such as the median nucleic acid length in a nucleic acid sample, or the median contig length in a set of contigs assembled from a sequenced nucleic acid sample, or the median scaffold length in a set of scaffolds assembled from contigs from a sequenced nucleic acid sample” (see paragraph [0158] of US 2018/0119203 A1, which is US publication of this instant case), the control nucleic acid is not a structure limitation of claim 47 and can be any kind of nucleic acid molecule from a sample subjected to the same degradation, and the contigs taught by Rokhsar et al., have a N50, Rokhsar et al., must disclose that the assembled contig sequence has an N50 at least two times greater than the N50 of an assembled contig sequence of a control nucleic acid molecule generated using shotgun sequencing, and wherein the control nucleic acid molecule is from a sample subjected to the same degradation as recited in claim 47. 
Wu et al., teach that genomic DNA stored at -20°C and -80°C are stable for over 24 months without detectable DNA degradation (see summary). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 47, 62, and 66 by assigning the physical linkage information from said sequencing the nucleic acid molecule from the sample to an assembled contig sequence of the sample wherein the analyzing step is performed at least 6 months after the at least one nucleic acid complex is contacted to the cross-linking agent, the assembled contig sequence has an N50 at least two times greater than the N50 of an assembled contig sequence of a control nucleic acid molecule generated using shotgun sequencing, the control nucleic acid molecule is from a sample subjected to the same degradation, and the exposed ends of the nucleic acid molecule are ligated at least 12 months after the at least one nucleic acid complex is contacted to the cross-linking agent in view of prior arts of Grosveld et al., Rokhsar et al., and Wu et al..  One having ordinary skill in the art would have been motivated to do so because Rokhsar et al., have shown that “in assembling and arranging contigs of sequence such as genomic nucleic acid sequences into higher order arrangements such as ‘scaffolds,’ learning physical linkage information or phase information is particularly valuable. In particular, physical linkage or phasing information can be used to associate two contigs of non-overlapping sequence to a single scaffold in light of known physical linkage information. Sequences do not need to be physically close to one another in order to be useful for scaffold assembly. Rather, sequences can be physically linked but at opposite ends of a chromosome, for example, and separated by repetitive or difficult to sequence nucleic acid sequence, but can nonetheless be assigned to the same scaffold if physical linkage or phasing data indicates that they are so linked. Determining which segments are physically linked to each other on the same chromosome allows for: (a) linking sequences together in the reconstruction (‘assembly’) of a complete genome sequence or a scaffold from fragmentary data; (b) identifying structural variations in an individual relative to a reference genome or as intrinsic heterozygosity in an individual; and (c) properly ‘phasing’ genetic variants that lie on the same chromosome of a homologous pair in a diploid organism (or for phasing polyploids). Such phased variants are referred to as haplotypes. Haplotype information is valuable for proper functional interpretation of compound heterozygote genotypes” (see paragraph [0038]), Wu et al., have successfully shown that genomic DNA stored at -20°C and -80°C are stable for over 24 months without detectable DNA degradation (see summary), and one having ordinary skill in the art at the time the invention was made would decide when the nucleic acid molecule would be used for later analysis after it has been cross-linked based on his or her experimental requirement and DNA storage time.  One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the methods recited in claims 47, 62, and 66 in view of prior art of Grosveld et al., Rokhsar et al., and Wu et al., such that the analyzing step would be performed at least 6 months after the at least one nucleic acid complex is contacted to the cross-linking agent, the exposed ends of the nucleic acid molecule would be ligated at least 12 months after the at least one nucleic acid complex is contacted to the cross-linking agent, and the physical linkage information from said sequencing the nucleic acid molecule from the sample would be assigned to an assembled contig sequence of the sample in order to associate two contigs of non-overlapping sequence to a single scaffold in light of known physical linkage information and assemble and arrange contigs of sequence such as genomic nucleic acid sequences into higher order arrangements such as scaffolds. 

Response to Arguments
12.	Applicant’s arguments with respect to claims 47, 48, 51, 53, 55, 57-60, and 62-70 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
13.	 No claim is allowed. 
14.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        June 14, 2020